779 N.W.2d 802 (2010)
In re Petition of WAYNE COUNTY TREASURER.
Wayne County Treasurer, Petitioner,
v.
Romel Casab and Ban Casab, Respondents-Appellees. and
Jeffrey A. Bolyard and Detroit Warehouse Company, Inc., Respondents, and
Kassem Beydoun, Ghada Beydoun, Houston Services, Inc., H & T Services, Inc., and Hays Enterprises, Inc., Intervening Parties-Appellants.
Docket No. 140132. COA No. 285703.
Supreme Court of Michigan.
March 29, 2010.

Order
On order of the Court, the application for leave to appeal the October 27, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.